Title: To Thomas Jefferson from Nathaniel Cutting, 9 July 1792
From: Cutting, Nathaniel
To: Jefferson, Thomas



Philadelphia, 9th. July, 1792.

The Letter which I have the honor to hand you herewith is of an ancient date from Messieurs Havd. LeMesurier & Co., late of Havre de Grace.
When I took my departure from that City in the month of September ulto., I expected to have presented you my personal respects in December or January then next ensuing; but the deranged and very  unfortunate situation of both public and private affairs in the French Colony of St. Domingo procrastinated my arrival in this City till last week.
To the information contained in the abovementioned Letter, permit me to add that, agreably to the tenor of it, Mr. LeMesurier has established himself in London under the same Firm which he formerly used in Havre. The French Gentleman who was a Copartner with Mr. LeMesurier at Havre, now succeeds to the business and correspondence of said House under the Firm of Delamotte & Cie. Mr. F. C. A. Delamotte is Vice Consul for the United States of America at Havre de Grace. I have agreed on a Copartnership with this Gentleman which will commence immediately on my return to Europe. The House has heretofore been considerably interested in navigation; but the unfavorable circumstances which at present attend the Commerce of France, induces us to drop that concern. We shall confine ourselves wholly to the Commission line, and I flatter myself that the alacrity and zeal wherewith we shall endeavor to promote the interest of those who may honor us with their commands, will insure us their approbation. When any consignment is made to our House, immediately on reception of Invoice and Bill of Lading with orders for Insurance, we will accept drafts at the usual sight for two thirds the amount: this will be the extent of our advances; because we do not mean to Speculate, but will keep our Funds within command in order to render them as extensively useful to our friends as possible.
The House of Havd. LeMesurier & Co. has very considerable concerns in the Island of Tobago: the Commerce of that Colony at present principally inclines towards Dunkirk; permit me to observe that for this among other reasons, Mr. LeMesurier has established a House at Dunkirk under the Firm of Peter Watson & Co. If you or any of your Friends should have any Business to be transacted at that Port, I can cordially recommend said House to your confidence. Mr. Watson received his mercantile education in the Compting-House of Mr. LeMesurier, and is a young man of great commercial ability and indefatigable application. Said House will make the same advances on the same conditions that I have before mention’d. With a cordial tender of my best services, I have the honor to be, Your most obedt. huml. Servt.

Nat. Cutting

